NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        APR 15 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE ANGEL MANCIA,                              No.    18-73092

                Petitioner,                     Agency No. A094-825-578

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 13, 2021**
                               San Francisco, California

Before: THOMAS, Chief Judge, and R. NELSON and HUNSAKER, Circuit
Judges.

      Jose Mancia, a native and citizen of El Salvador, seeks review of the Board of

Immigration Appeals’ (BIA) decision dismissing his appeal of the Immigration

Judge’s (IJ) denial of his applications for asylum, withholding of removal, and relief



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under the Convention Against Torture (CAT). We have jurisdiction under 8 U.S.C.

§ 1252(a). We deny the petition because Mancia waived review of the agency’s

decision by not challenging its dispositive grounds for denying his applications for

relief.

          1.   Mancia waived any challenge to the agency’s denial of asylum. The

agency denied Mancia’s asylum application as untimely filed. See 8 U.S.C. §

1158(a)(2)(B) (establishing a mandatory one-year filing requirement for asylum

claims). In his briefing, Mancia argues only that he proved persecution based on

harm suffered by his family members. Because Mancia did not challenge the

agency’s dispositive determination that his petition was untimely, his appeal of the

agency’s asylum decision fails. Sinha v. Holder, 564 F.3d 1015, 1018 n.2 (9th Cir.

2009).

          2.   Mancia also waived any challenge to the agency’s denial of

withholding of removal. Although Mancia challenged the IJ’s conclusion regarding

his likelihood of future persecution1 and whether the feared persecution was based


          1
         The IJ also concluded that Mancia did not suffer any past persecution.
Mancia makes only a general argument that he has proven persecution through
evidence that his siblings were extorted or harmed by gangs. To the extent this is a
challenge to the IJ’s finding against past persecution, it fails. Tamang v. Holder, 598
F.3d 1083, 1091–92 (9th Cir. 2010) (recognizing that although harm to an
applicant’s close family members is relevant to the assessment of whether the
applicant suffered past persecution, it does not “substitute for harm to an applicant,”
particularly when the applicant “was not in the country at the time he claims to have
suffered past persecution”).

                                          2
on a protected ground, he did not challenge the agency’s dispositive decision that he

failed to prove that the Salvadoran government would be unable or unwilling to

protect him. See Vitug v. Holder, 723 F.3d 1056, 1064 (9th Cir. 2013) (explaining

that an applicant for withholding of removal bears the burden of showing that he

would be “persecuted on account of a protected ground by the government or an

actor the government is unable or unwilling to control”). Because he failed to

challenge this determination, Mancia’s withholding argument fails. Rizk v. Holder,

629 F.3d 1083, 1091 n.3 (9th Cir. 2011).

      3.     For the same reason we decline to reach the withholding claim, we

decline to reach the CAT claim. Mancia makes only vague assertions of error in his

opening brief. By not meaningfully challenging either of the agency’s bases for

denying CAT protection, Mancia waived review of the agency’s CAT determination.

Id.

      PETITION FOR REVIEW DENIED.




                                           3